IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT




                             No. 00-30660
                          (Summary Calender)



LARRY E. CLARK,

                                               Plaintiff-Appellant,

v.

GEORGE B. LAND; ET AL.,

                                                         Defendants,

ROBERT L. LEDOUX; MANGHAM & DAVIS, Successors in interest to
Mangham, Hardy, Rolfs, Bailey & Abadie; ATTORNEY’S LIABILITY
ASSURANCE SOCIETY, INC.; ANNA E. DOW; THE LOUISIANA DEPARTMENT OF
TRANSPORTATION AND DEVELOPMENT; BROOK, PIZZA & VAN LOON, L.L.P.,

                                               Defendants-Appellees.




          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (97-CV-1266-C)

                            March 13, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     This is the latest in a long line of appellant’s contumacious

prolongations of this dispute.    The claims he continues to advance


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. Rule 47.5.4.
are wholly without legal merit, and his continued pursuit of these

claims is in direct conflict with our earlier admonition that “any

additional frivolous appeals filed by him or on his behalf will

invite the imposition of sanctions.”      We dismiss the appeal as

frivolous and, because of appellant’s blatant disregard of our

warning, we impose sanctions in two forms.       First, we prohibit

Clark from filing in any federal court of the Fifth Circuit further

pleadings in any way arising from or connected with this litigation

or the facts underlying this dispute without the prior consent of

a judge of the court in which he seeks to file or a judge of this

court.   Second, we award reasonable attorney’s fees and costs to

appellees, and, in connection therewith, invite appellees to submit

appropriate documentation to us in support of their requests for

reimbursement   of   reasonable   costs   and   expenses,   including

attorney’s fees.

Appeal DISMISSED; Motion for Sanctions GRANTED.